Citation Nr: 0946830	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1976 to June 
1980, and from April 1985 to April 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In November 2009, the appellant 
testified at a Board hearing at the RO.

As set forth in more detail below, a remand is necessary with 
respect to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The appellant's service-connected residuals of a fracture of 
the right 5th metacarpal is manifested by tenderness and 
slightly decreased grip strength, with no loss of motion, 
ankylosis, or other functional loss equivalent to amputation 
of that digit.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right 5th metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist a claimant in the 
development of a claim.  This includes assisting the claimant 
in procuring service treatment records and other relevant 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
For the reasons and bases set forth below, the Board finds 
that no further action is necessary to satisfy VA's duties 
under the VCAA with respect to the claim adjudicated in this 
decision.  

Regarding VA's duty to notify, in an August 2005 letter 
issued prior to the initial decision on the claim, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete a claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (noting that a section 5103(a) notice "need 
not be veteran specific").  Although the August 2005 letter 
did not expressly advise the appellant of the additional 
elements specified by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), no prejudice has resulted as the only 
issue now before the Board pertains to the evaluation of his 
service-connected residuals of a fracture of the right 5th 
metacarpal, the element expressly identified in the August 
2005 notice letter.  See also June 2008 letter advising 
appellant of applicable rating criteria.  

With respect to VA's duty to assist, a review of the record 
indicates that the appellant's pertinent service treatment 
records are on file, as are post-service VA clinical records 
identified by the appellant.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to this claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2009).  

The Board further notes that in August 2005, the appellant 
was afforded a VA medical examination in connection with his 
claim.  The Board finds that the report of this examination 
is adequate and provides the necessary medical opinion, as 
well as specific reference to the pertinent schedular 
criteria.  38 C.F.R. § 3.159(c)(4) (2009); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Moreover, there is no 
indication, nor has the appellant contended, that his right 
fifth metacarpal disability has increased in severity since 
the August 2005 examination.  Cf. Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  The evidence currently of record 
provides an adequate basis upon which to rate the appellant's 
service-connected disability.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Background

The appellant's service treatment records show that in 
December 1979, he was treated for a fracture of the right 
fifth metacarpal after he fell on his hand.  At his June 1980 
military separation medical examination, no sequelae were 
identified.  

In July 1980, the appellant submitted an original application 
for VA compensation benefits, seeking service connection 
residuals of a fracture of the right hand.  In connection 
with his claim, the appellant underwent VA medical 
examination in January 1981, at which he reported that he had 
fractured his right 5th finger in 1979.  He denied having had 
any further problems with it.  Physical examination revealed 
full range of motion in all joints with no abnormalities.  
There was no tenderness noted in the area of the right 
metacarpal fracture.  The diagnosis was status post fracture 
5th metacarpal, no sequelae noted.  

In a February 1981 rating decision, the RO granted service 
connection for residuals of a fracture of the fifth 
metacarpal of the right hand and assigned an initial zero 
percent rating, effective July 1, 1980.  

In October 1994, the appellant sought an increased rating for 
his right hand disability.  Medical records obtained in 
support of his claim, including VA clinical records dated 
from November 1993 to January 1995, are entirely silent for 
any complaints or abnormalities pertaining to the right hand.  
In a February 1995 rating decision, the RO denied a 
compensable rating for the appellant's service-connected 
residuals of a fracture of the right little finger.  

The appellant submitted his most recent claim for an 
increased rating in March 2005, claiming that his service-
connected residuals of a fracture of the right fifth 
metacarpal had worsened.  

The appellant was afforded a VA medical examination in August 
2005.  He reported that he had broken his right hand in 1979 
or 1980.  He claimed that since that time, he had had a 
problem with his right hand swelling.  He also claimed that 
he had had right hand pain which increased with use.  On 
examination, the appellant was noted to be right hand 
dominant.  He had no difficulty tying his shoelaces, 
fastening buttons, and picking up a piece of paper and 
tearing it.  The tips of his fingers of both hands could 
approximate the proximate transverse crease of the palm.  The 
only irregularity noted involved the right fifth metacarpal 
bone was tenderness and slightly diminished right hand grip.  
Examination of the fingers and wrists was otherwise normal, 
with no ankylosis, heat, redness, effusion, or loss of 
motion.  The appearance of the fingers and wrists was normal.  
There was no limitation of function after repetitive use or 
during flare-ups.  There was no pain on motion.  X-ray 
studies of the right hand showed no significant findings.  
The diagnosis was right hand strain.  The examiner noted that 
there was irregularity of the fifth metacarpal of the right 
hand on palpation to a slight degree.  Right hand grip was 
slightly diminished although range of motion was normal.  The 
examiner noted that the appellant had mild difficulty 
grasping and twisting, as well as pushing and pulling, but no 
difficulty with probing, touching, expressing, and writing.  

The Board has reviewed VA clinical records, dated from April 
1997 to April 2006.  These records are negative for 
complaints or abnormalities pertaining to the right hand.  

At his November 2009 Board hearing, the appellant testified 
that he had decreased strength in the last two fingers of his 
right hand.  He also indicated that he experienced tenderness 
in that area upon excessive use, which seemed to have become 
worse as he got older.  The appellant also indicated that 
although he experienced occasional "fits of arthritis," he 
did not seek medical treatment for his condition as he was 
not the type of person who ran to the hospital every time he 
experienced a pain.  Rather, he indicated that he used over 
the counter products, such as Icy Hot.  He estimated that he 
experienced such flare-ups three to four times yearly.  

Applicable Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of a 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, 
are appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The appellant's service-connected residuals of a fracture of 
the right fifth metacarpal disability is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  

Under those criteria, a zero percent rating is warranted for 
ankylosis of the little finger of either hand, favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2009).  
No higher rating is available under this code.  

As the record on appeal shows that the appellant does not 
have ankylosis a result of his service-connected disability, 
the Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009).  Under 
Diagnostic Code 5230, however, any limitation of motion of 
the little finger is also rated as zero percent disabling at 
a maximum.  A higher rating is not warranted under this code.  

The Board notes that the RO has nonetheless assigned a 10 
percent rating for the appellant's disability based on his 
complaints of tenderness, flare-ups, as well as the objective 
findings of decreased grip strength.  The Board finds that a 
rating in excess of 10 percent rating is not warranted, even 
with consideration of the effects of any pain and functional 
loss.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 
where a claimant is already receiving the maximum disability 
rating for limitation of motion, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required).  

The Board observes that a note following Diagnostic Code 5227 
provides that the rater should also consider whether 
evaluation as amputation is warranted or whether an 
additional evaluation is warranted for limitation of motion 
of other digits or interference with overall function of the 
hand.  

Under Diagnostic Code 5156, a 10 percent rating is warranted 
for amputation of the little finger without metacarpal 
resection, at the PIP joint or proximal thereto.  A 20 
percent rating is assigned for amputations with metacarpal 
resection (more than one-half of the bone lost).  

In this case, the evidence shows that the appellant does not 
exhibit symptomatology more nearly approximating amputation 
of the little finger, nor does he have limitation of motion 
in any of the digits of his hand or in his wrist.  Other than 
tenderness and slightly diminished grip strength, factors 
which have been considered in assigning the current 10 
percent rating, no objective abnormalities have been 
identified.  Thus, a rating in excess of 10 percent rating is 
not warranted, pursuant to Diagnostic Code 5156 or the note 
following Diagnostic Code 5227.  

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2009), but finds 
that the appellant has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
appellant's disability has required frequent 
hospitalizations.  Indeed, it appears that he has not 
received regular medical attention for his condition.  In 
addition, there is no objective evidence that such 
disability, in and of itself, has produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The appellant has not specifically argued otherwise.

In summary, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a rating in 
excess of 10 percent for residuals of a fracture of the right 
fifth metacarpal.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right 5th metacarpal is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

As set forth above, the appellant had two periods of active 
duty:  from July 1976 to June 1980, and from April 1985 to 
April 1988.  A review of the record indicates that in August 
1988, in connection with the appellant's original claim of 
service connection for a low back disability, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested copies of service medical records corresponding to 
both periods of active duty.  In September 1988, NPRC 
responded by providing copies of service treatment records 
corresponding to the first period of active duty only.  
Because the appellant thereafter failed to respond to the 
RO's request for additional evidence and further failed to 
report for a scheduled VA medical examination, his claim was 
denied and no further development action was undertaken.  See 
38 C.F.R. §§ 3.158, 3.655.

In November 1998, in connection with the appellant's July 
1998 application to reopen his claim of service connection 
for a low back disability, the RO again contacted NPRC and 
requested service treatment records pertaining to his second 
period of active service.  In January 1999, NPRC responded 
that they had previously provided the appellant's service 
treatment records in 1988.  On three occasions thereafter, 
the RO again requested service treatment records 
corresponding to the appellant's second period of service.  
NPRC repeatedly responded that such records had been 
submitted, although they clearly had not.  No further efforts 
to obtain these records were made.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including service treatment records.  
Indeed, VA is required to make as many requests as are 
necessary to obtain such records and may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).  Given the discussion above, the Board 
finds that additional efforts are necessary in order to 
obtain service treatment records corresponding to the 
appellant's second period of active service.  

In that regard, the Board observes that it appears that the 
appellant may be in possession of some of his service 
treatment records, as he has submitted selected photocopies 
of such records in support of his claims.  Complete records 
corresponding to the entire period of active duty, however, 
are needed and the appellant has not responded to the RO's 
request that he submit any additional service treatment 
records in his possession.  

The appellant is advised that it is his responsibility to 
submit or identify records of treatment in support of his 
claim.  Specifically, under 38 C.F.R. § 3.159(c), a claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records.  The Board further advises the appellant 
that while VA has a duty to assist him in the development of 
his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the 
appellant also has an obligation to assist in the 
adjudication of his claim.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Id. at 195.  For these reasons, the 
appellant is advised that he must submit any service medical 
records in his possession to the RO, which he has not already 
submitted.

Additionally, the Board notes that at his November 2009 Board 
hearing, the appellant claimed that he had been treated for 
his low back disability in 1988, shortly after his separation 
from active service.  He recalled that such treatment had 
been at the Atlanta VA Medical Center in Decatur, Georgia.  
VA has not yet made an attempt to obtain these records.  
Therefore, additional evidentiary development is necessary.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request complete service treatment 
records corresponding to the appellant's 
second period of active duty from April 
1985 to April 1988.  All efforts to 
obtain this evidence, and the responses 
received, must be documented in the 
claims file.  Moreover, such efforts must 
continue until it is concluded that the 
information sought does not exist or that 
further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

2.  The RO should send the appellant a 
letter and ask that he provide VA with 
all service treatment records in his 
possession.  

3.  The RO should contact the Atlanta 
VAMC in Decatur, Georgia, and request 
copies of clinical records pertaining to 
the appellant for the period from 1988 to 
1993.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file.  
Moreover, such efforts must continue 
until it is concluded that the documents 
sought do not exist or that further 
attempts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(2).

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


